EXAMINER’S AMENDMENT/COMMENT

Response to Remarks
Applicant’s remarks, filed 2021.10.27, with respect to the rejection of claims 1-3, 5-12 and 14-18 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-12 and 14-18 has been withdrawn. 
The terminal disclaimer filed on 2021.10.27 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/418933 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

    PNG
    media_image1.png
    267
    938
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1-3, 5-12 and 14-18 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1-3, 5-12 and 14-18 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313)446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        11/1/2021